EXHIBIT 10.6

INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated May 30, 2008, is made by the business entities
listed on the signature page hereof (the “Grantor”) in favor of Prides Capital
Fund I, L.P., as lender (the “Purchaser”).

WHEREAS, the Purchaser has purchased notes issued by the Company pursuant to a
Note Purchase Agreement dated May 30, 2008 between the Company and the Purchaser
(said notes, as they may hereafter be amended, amended and restated, replaced,
substituted, supplemented or otherwise modified from time to time, being the
“Notes”).

WHEREAS, pursuant to the Notes, the Grantor and certain other business entities
have executed and delivered that certain Security Agreement dated May 30, 2008
made by the Grantor and such other parties to the Purchaser (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) and that certain Intellectual Property Security Agreement
dated May 30, 2008 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “IP Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Purchaser a security interest in the Additional Collateral (as defined in
Section 1 below) of the Grantor and has agreed as a condition thereof to execute
this IP Security Agreement Supplement for recording with the U.S. Patent and
Trademark Office, the United States Copyright Office and other governmental
authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Purchaser a
security interest in all of such Grantor’s right, title and interest in and to
the following (the “Collateral”):

(i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

(ii) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

(iii) the copyright registrations and applications and exclusive copyright
licenses set forth in Schedule C hereto to the extent assignable (the
“Copyrights”);



--------------------------------------------------------------------------------

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) all any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in the
Additional Collateral by the Grantor under this IP Security Agreement Supplement
secures the payment of all Obligations of the Grantor now or hereafter existing
under or in respect of the Notes, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

SECTION 3. Recordation. The Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer to record this IP Security Agreement
Supplement.

SECTION 4. Grants, Rights and Remedies. This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Security
Agreement. The Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the Purchaser
with respect to the Additional Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

SECTION 5. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

By:  

/s/ James A. Epstein

Name:   James A. Epstein Title:   Secretary

Address for Notices:

1000 Corporate Drive #600

Fort Lauderdale, FL 33334

 